IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

PATRICIA RENEE GARDNER AND
REGINALD ELAM,

§
§
§
Plaintiffs, §
§
V. § No. 3:19-CV-1391-S-BN
§
SPECIALIZED LOAN SERVICING LLC, §
DEUTSCHE BANK NATIONAL TRUST §
AS TRUSTEE FOR HSI ASSET §
CORPORATION TRUST 2006-HE1, §
MORTGAGE PASS THROUGH §
CERTIFICATE SERIES 2006-HE1 AND §
SHAPIRO SCHWARTZ, LLP §
SUBSTITUTE TRUSTEER(S) §
ET AL., §
§
Defendants. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

After making an independent review of the pleadings, files, and records in this
case, and the Findings, Conclusions, and Recommendation of the United States
Magistrate Judge dated October 7, 2019, the Court finds that the Findings
Conclusions, and Recommendation of the Magistrate Judge are correct and they are
accepted as the Findings, Conclusions, and Recommendation of the Court.

IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and
Recommendation of the United States Magistrate Judge are accepted.

The Court hereby DISMISSES Defendant Shapiro Schwartz LLP from this

action without prejudice.

 

 

 
SO ORDERED.

SIGNED November 5, 2019.

   

 

UNITED STATES DISTRICT JUDGE

 

 
